19 F.3d 10
73 A.F.T.R.2d 94-1511
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George CHRISTIAN, Jr., Tax Matters Partner, GeorgetowneSound, a Maryland Partnership, Plaintiff Appellant,v.UNITED STATES of America, Defendant Appellee,andCommissioner of the Internal Revenue Service, Defendant.
No. 93-1849.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1994.Decided March 8, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph H. Young, Senior District Judge.  (CA-91-3104-Y).
George Christian, Jr., appellant pro se.
Gary R. Allen, Jonathan A. Wasserman, United States Department of Justice, Washington, DC, for appellee.
D.Md.
AFFIRMED.
Before PHILLIPS, MURNAGHAN and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing Appellant's Petition for Readjustment of the 1984 Final Partnership Administrative Adjustment because the alleged investment was a sham.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Christian v. United States, No. CA-91-3104-Y (D. Md. May 7, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Appellant's Motion to Supplement the Record on Appeal.  Appellant's Motion to ensure a corrected record on appeal is moot-the trial exhibits he sought to have included are part of this record and were considered in the disposition of this appeal